Citation Nr: 1645104	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES 

1. Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to an effective date prior to November 5, 2010 for service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971 and from September 1983 to April 1984.

This case comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In its decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent.  Seven other issues were decided, but in his notice of disagreement the Veteran appealed only the disability rating assigned to his service-connected PTSD.  The RO issued a second rating decision in August 2014, increasing the PTSD rating to 50 percent.  Because the Veteran has not expressed satisfaction with the amount of the increase, the PTSD rating issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

Within one year of the August 2014 decision, the Veteran wrote to the RO and disputed the effective date of the increased rating.  The Veteran characterized the issue as a request for a retroactive increased rating for PTSD.  But because the currently assigned effective date for the increase in the Veteran's level of compensation from 30 percent to 50 percent is November 5, 2010, which is also the effective date of the RO's decision to grant service connection for PTSD, to assign an earlier effective date to the 50 percent rating would necessarily require an earlier effective date for service connection for PTSD.  Thus, the Board has characterized the second issue in this appeal as entitlement to an effective date prior to November 5, 2010 for service connection for PTSD.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's most recent VA psychiatric examination took place in January 2011.  In September 2016, the Veteran's representative indicated that, since January 2011, the Veteran's PTSD may have increased in severity.  The representative requested a new examination reflecting the current severity of the Veteran's PTSD.

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Based on the statement of the Veteran's representative and the length of time since the most recent comprehensive examination, a new examination is needed to ascertain the current severity of the Veteran's PTSD.  

As the introduction to this remand indicates, the Veteran appealed the effective date of his disability rating within one year of the August 2014 rating decision.  When a veteran files a timely notice of disagreement, and VA has not issued a statement of the case, a remand for issuance of a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In a September 2014 statement, the Veteran questioned whether his rating should be effective back to 1991 or possibly even earlier.  Since no statement of the case was issued with respect to the Veteran's claim for an earlier effective date for service connection for PTSD, the effective date issue must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since July 2012.

2. After the development above has been completed, to the extent possible, the Veteran should be afforded the opportunity for a new VA examination with a psychiatrist or psychologist, who should then provide a written report on the current nature and severity of the Veteran's PTSD.

3. After the above development has been completed to the extent possible, the AOJ must furnish to the Veteran and his representative a statement of the case on the claim for an earlier effective date for service connection for PTSD. The AOJ should also furnish to the Veteran and his representative a VA Form 9 and inform him that he would need to perfect an appeal of the effective date issue if he desired Board review of that issue.  

4. Then, readjudicate the Veteran's request for an initial disability rating higher than 50 percent for PTSD. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case addressing the claim for a higher evaluation and afford them the opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

